DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.	● Claim 6, line 2, “a control unit”; and	● Claim 13, “a pendulum device for the drive spool and/or the counter spool, which is configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire.” The examiner notes that a “pendulum device” is not shown in the drawings, nor is a single pendulum device configured to move both the drive spool and the counter spool.	● Claim 14, line 2, “the pendulum device”;	● Claim 15, line 2, “the pendulum device”;	● Claim 16, line 2, “a wear monitoring device”; and	● Claim 17, line 2, “a wire breakage device.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	● The spelling of the word “manoeurving” should be corrected to “maneuvering” on page 2, lines 2, 4 and 25; page 7, line 25; page 8, lines 12 and 18; page 10, line 1; page 12, line 8; page 13, line 27; page 14, lines 19 and 20; page 16, lines 4, 8 and 27; and page 18, line 19. 	● Page 2, line 9 should be corrected as follows: “functions and/or [[fulfil]] fulfill the difference functions more precisely than a conventional”	● On page 7, line 28, the Specification describes, “a construction container.” However, on page 8, lines 3 and 5, respectively, the Specification states, “the construction tank.” Moreover, on page 9, line 15, the Specification refers to “[t]he construction hopper.” If these are all referring to the same structures, the nomenclature should be amended in a consistent manner.	● Page 9, line 4 of the Specification refers to “[t]he tensioning system is arranged on the mandrel…” However, this is the first time a “tensioning system” is referred to in the disclosure. Is this referring to another structure?	On page 10, line 19, the Specification states, “[t]he deposit can be the first linearly movable table described above…” This appears to be the first reference to “the desposit.” What does the “deposit” refer to?	● On page 13, line 1, the Specification refers to “the tipping device.” Is this structure referring to a portion of the “swivel device”?	● Page 14, line 28 should be corrected as follows, “The processing module 1 comprises a granulate bath 30, which can be [[pressurized with]] acted upon by”	● On page 17, line 19, the Specification refers to “a starting station 33.” However, on page 18, line 2, the Specification states “output station 33.” The reference character must be corrected or the structure to which the reference character corresponds must be corrected. 	● Page 18, line 1 should be corrected as follows, “- Output of the components collection container [[32]] 31 with the individual components 3”
Appropriate correction is required.
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  	● The spelling of the word “maneuvering” should be corrected to “maneuvering” in Claim 1, lines 4 and 8 and in Claim 19, lines 4 and 9. 	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	● “a swiveling device for transporting and swiveling the building panel” in claim 1 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is coupled with functional language including “for transporting and swiveling the building panel”; and third, the recitation does not recite structure or a structural modifier to perform the recited function, as “swiveling” preceding “device” describes the function, not the structure of the “device”, and because “for transporting and swiveling the building panel” explains a function, not a structure, of the “swiveling device”; a structural recitation would describe, e.g., a gripping element); and
	● “further comprising a pendulum device for the drive spool and/or the counter spool, which is configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire” in claim 13 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is coupled with functional language including “configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire”; and third, the recitation does not recite structure or a structural modifier to perform the recited function, as “pendulum” preceding “device” appears to describe the function, not the structure of the “device” [please note: no pendulum device appears to be shown in the disclosure], and because “configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire” explains a function, not a structure, of the “pendulum device”; a structural recitation would describe, e.g., a linear slide adjustment mechanism, as best understood).	● “transporting and/or swiveling the building panel by means of a swiveling device in the manoeuvring station”, wherein “means of a swiveling device” invokes 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1, lines 8-9 recite, “wherein the manoeuvring station comprises a swiveling device for transporting and swiveling the building panel.” The examiner notes the subject matter corresponding to the “swiveling device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the joint inventor had possession of the claimed invention.	Throughout the disclosure, various functions of the “swiveling device” are described, including the following:	● “Grip the building panel using the swivel device. After the swivel device has been moved to the height of the exposed building panel, it can grip the building panel sideways…”, (page 9, lines 22-24);	● “Swivel the building panel using the swivel device so that the building panel faces an adapter plate and the individual components face away from the adapter plate. The building panel is lifted so that it can be swiveled or rotated above the table. The swiveling can be a swiveling through 180º.” (page 10, lines 5-8); and	● “Gripping and lifting the building container 12 from the table 11 by means of a swiveling device”, (page 16, lines 6-7).	Structurally speaking, the Specification states on page 8, line 15, “[t]he swiveling device can be understood as a handling unit with a swivel mechanism.” 	Thus, in view of the aforementioned functions and description, the “handling element” of the swiveling device must have a gripping feature, a lifting feature, and a swivel feature that allows for swiveling through 180º.  	Additionally, the examiner notes Figure 1 of the Applicant’s disclosure provides an overview of the processing apparatus, wherein the “manoeuvring station” is broadly identified as corresponding to a side portion of the apparatus. The drawings fail to depict or otherwise point out any of the specific features that perform the aforementioned functions. Moreover, the “input station,” identified by reference character “10,” and the “output station,” identified by reference character “33,” appear to be positioned adjacent to one another on another side of the processing apparatus, wherein as best understood, the swiveling device is responsible for moving the building plate and other components of the processing apparatus from one position to another within the apparatus. This would require additional structures with respect to the aforementioned gripping feature, lifting feature and swivel feature, i.e., a lateral translation feature, that do not appear to have been described in the disclosure. 	Claims 13-15 are drawn to the recitation of “a pendulum device for the drive spool and/or counter spool, which is configured to move the drive spool and/or the counter spool up and down…” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to the recitation of “a pendulum device,” one skilled in the relevant art would look for an arm or a lever that is pivotably connected at one end with the drive spool and/or counter spool positioned at the other. However, after reviewing the Applicant’s disclosure, the examiner finds no further written description with respect to the aforementioned limitation other than the language set forth in the claims. The pendulum structure does not appear to be shown or labelled in the drawings. 	Claim 19, lines 8-9 recite, “transporting and/or swiveling the building panel by means of a swiveling device in the manoeuvring station.” The examiner notes this limitation is rejected under 112(a) for the same reasons as set forth above with respect to the language of Claim 1, lines 8-9. While the functions of the swiveling device” are mentioned in the disclosure, the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 recite, “wherein the input station comprises a reception for a building panel, wherein the building panel bundles a plurality of individual building elements…” As currently written, the recitation of “the building panel bundles a plurality of individual building elements” appears to be directed to a function of the building panel, i.e., the “bundling” of the “individual building elements.” It is unclear what can and cannot be included within the scope of the aforementioned limitation of “the building panel bundles a plurality of individual building elements…”, i.e., it is unclear if the claim requires the building panel to perform the function of bundling “individual building elements.”	Claim 1, lines 8-9 recite, “wherein the manoeuvring station comprises a swiveling device for transporting and swiveling the building panel.” As set forth above, the recitation of “a swiveling device” invokes 112(f). However, while the specification describes a plurality of functions performed by the swiveling device, the written description does not describe any corresponding structures as performing said functions, and equivalents thereof, other than the description on page 8, line 15 of the Specification, “[t]he swiveling device can be understood as a handling unit with a swivel mechanism.” As such, it is unclear what is intended to be included within the scope of “a swiveling device for transporting and swiveling the building panel.” In other words, it is unclear what can and cannot be considered a swiveling device in view of the disclosure because the features performing the functions of “transporting and swiveling” are not specifically described or shown in the disclosure.	Claim 2 recites, “further comprising a sawing device with a cutting wire for separating the individual components from the building panel.” This limitation has the following issues:	First, it is unclear how the function of “for separating the individual components from the building panel” is related to the previous recitation of “the building panel bundles a plurality of individual building elements” (emphasis added).	Second, it is unclear what structure defines the sawing device with respect to the rest of the processing module. 	Claim 3, lines 4-5 recite, “wherein the drive spool is adapted to wind the cutting wire in a first direction.” As currently written, there is insufficient antecedent basis for “the drive spool” in the claims. It is unclear if the recitation of “the drive spool” is referring to the recitation of “a drive coil” previously recited in lines 2-3 of claim 3 or if “the drive spool” is introducing a new and distinct structure.	Claim 3, lines 6-7 recite, “wherein the counter spool is configured for tensioning the cutting wire in an opposite, second direction.” As currently written, there is insufficient antecedent basis for “the counter spool” in the claims. It is unclear if the recitation of “the counter spool” is referring to the recitation of “a counter coil” previously recited in lines 2-3 of claim 3 or if “the counter spool” is introducing a new and distinct structure.	Claim 4, line 2 recites, “wherein the drive spool and the counter spool…” As noted above, there is insufficient antecedent basis for “the drive spool and the counter spool” in the claims. It is unclear if the recitation of “the drive spool and the counter spool” is referring to the recitations of “a drive coil and a counter coil” previously recited in lines 2-3 of claim 3 or if “the drive spool and the counter spool” is introducing a new and separate structure.	Claim 4, line 4 recites, “wound alternately in the first direction and the second direction for cutting.” As currently written, claim 4 depends from claim 2, and there is insufficient antecedent basis for the recitations of “the first direction and the second direction” in the claims. It is unclear which structures rotate in “the first direction and the second direction,” especially since there is also insufficient antecedent basis for “the drive spool and the counter spool” in the claims either. The examiner notes antecedent basis for “the first direction and the second direction” does appear to be provided in claim 3, but the aforementioned issues with respect to “the drive spool and the counter spool” remain.	Claim 8, lines 3-4 recites, “further comprising a speed sensor for detecting an instantaneous spool speed of the counter spool.” As previously set forth, there is insufficient antecedent basis for “the counter spool” in the claims. It is unclear if the recitation of “the counter spool” is referring to the recitation of “a counter coil” or if the “the counter spool” is referring to a separate structure.	Claim 13 recites, “further comprising a pendulum device for the drive spool and/or the counter spool, which is configured to move the drive spool and/or the counter spool up and down substantially perpendicular to a cutting direction of the cutting wire.” The disclosure does not provide any written description of the pendulum device other than the associated claim language nor is the pendulum device shown in the drawings. As such, it is unclear what can and cannot be considered a “pendulum device” as the Applicant has not shown what type of structures are associated with said limitation.	Claim 13 recites, “the drive spool and/or the counter spool.” As noted above in the rejection for claim 4, there is insufficient antecedent basis for “the drive spool” and “the counter spool” in the claims. It is unclear if the recitation of “the drive spool and/or the counter spool” is referring to the recitations of “a drive coil and a counter coil” previously recited in lines 2-3 of claim 3 or if “the drive spool and/or the counter spool” is introducing a new and separate structure.	Claim 14 recites, “the drive spool and/or the counter spool.” As noted above in the rejection for claims 4 and 13, there is insufficient antecedent basis for “the drive spool” and “the counter spool” in the claims. It is unclear if the recitation of “the drive spool and/or the counter spool” is referring to the recitations of “a drive coil and a counter coil” previously recited in lines 2-3 of claim 3 or if “the drive spool and/or the counter spool” is introducing a new and separate structure.	Claim 14 recites, “the drive spool and/or the counter spool.” As noted above in the rejection for claims 4, 13 and 14, there is insufficient antecedent basis for “the drive spool” and “the counter spool” in the claims. It is unclear if the recitation of “the drive spool and/or the counter spool” is referring to the recitations of “a drive coil and a counter coil” previously recited in lines 2-3 of claim 3 or if “the drive spool and/or the counter spool” is introducing a new and separate structure.	Claim 17 recites, “the drive spool” in line 3 and “the counter spool” in line 4. As noted above in the rejection for claim 4, there is insufficient antecedent basis for “the drive spool” and “the counter spool” in the claims. It is unclear if the recitations of “the drive spool” and “the counter spool” is referring to the recitations of “a drive coil and a counter coil” previously recited in lines 2-3 of claim 3 or if the recitations of “the drive spool” and “the counter spool” is introducing a new and separate structure.	Claim 19, lines 6-7 recite, “the building panel bundling a plurality of individual building elements…” As currently written, the recitation of “the building panel bundling a plurality of individual building elements” appears to be directed to a function of the building panel, i.e., the “bundling” of the “individual building elements.” It is unclear what can and cannot be included within the scope of the aforementioned limitation of “the building panel bundling a plurality of individual building elements…” In other words, it is unclear if the claim requires the building panel to perform the function of “bundling a plurality of individual building elements.”	Claim 19, lines 8-9 recite, “transporting and/or swiveling the building panel by means of a swiveling device in the manoeuvring station.” As set forth above, the recitation of “a swiveling device” invokes 112(f). However, while the specification describes a plurality of functions performed by the swiveling device, i.e. related to “transporting and/or swiveling the building panel”, the written description does not describe any corresponding structures as performing said functions, and equivalents thereof, other than the description on page 8, line 15 of the Specification, “[t]he swiveling device can be understood as a handling unit with a swivel mechanism.” As such, it is unclear what is intended to be included within the scope of “a swiveling device in the manoeuvring station.” In other words, it is unclear what can and cannot be considered “a swiveling device” in view of the disclosure because the features performing the functions of “transporting and/or swiveling” are not specifically described or shown in the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quenneville (US Publication 2003/0015256).	Regarding Claim 1, Quenneville discloses a processing module (fig. 1) for a building panel (fig. 4; the log 20 includes a plurality of individual building elements that are bundled together), comprising: an input station (11, 12, 15), and a maneuvering station (35, 40, 90, 95), wherein the input station comprises a reception (15) for a building panel (cradle 15) wherein the building panel bundles a plurality of individual building elements (high-quality boards 100), and wherein the maneuvering station comprises a swiveling device (log-turning device 25 with end dogs 65, 70) for transporting and swiveling the building panel (the workpiece is rotated, i.e., swiveled, about its longitudinal axis to properly align a desired portion of the workpiece relative to the saw and subsequently transported along its longitudinal axis to move the workpiece past the saw to separate individual building elements from one another).
	Regarding Claim 19, Quenneville discloses a method for processing a building panel (via the apparatus depicted in fig. 1), comprising the following steps: providing a processing module (the apparatus depicted in fig. 1) having an input station (11, 12, 15) and a maneuvering station, inserting a building panel (fig. 4; the log 20 includes at least one building panel, i.e., the plurality of individual building elements that are bundled together) into a reception (cradle 15) of the input station (see fig. 1), the building panel (fig. 4) bundling a plurality of individual building elements (high-quality boards 100), and transporting and/or swiveling the building panel by means of a swiveling device in the maneuvering station (the workpiece is rotated, i.e., swiveled, about its longitudinal axis to properly align a desired portion of the workpiece relative to the saw and subsequently transported along its longitudinal axis to move the workpiece past the saw to separate individual building elements from one another).
Status of the Remaining Claims not Rejected with Prior Art
It is to be noted that claims 2-18 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Wu et al (US Publication 2016/0031106) discloses an apparatus (fig. 2) for separating a touch screen and a display screen with a wire saw (50), wherein the wire for the saw is wound on a mutual moving mechanism (70) formed from two winding posts (71).	● Zhu (US Publication 2016/0184908) discloses a wire sawing machine (fig. 3) that is provided with a controller system (3).	● Munteanu (US Publication 2018/0009124) discloses a cutting machine (fig. 1a).	● Sun et al (US Publication 2018/0173055) discloses a dismantling device for a liquid crystal display that utilizes a dividing piece (31), wherein the workpiece (i.e. the display) can be moved relative to the dividing piece (fig. 6) or the dividing piece can be moved relative to the workpiece (fig. 5).
	● Gerade et al (US Publication 2020/0061871) discloses an additive manufacturing system with a building panel (i.e. a printing surface) for supporting a printed part, and a part removal system (i.e., a sawing device comprising a 	● Cohen et al (US Patent 10,254,499) discloses an additive manufacturing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        June 4, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/04/2022